959 A.2d 906 (2008)
Max C. MALONEY, Individually and as administrator of the Estate of Linda E. Maloney
v.
VALLEY MEDICAL FACILITIES, INC., d/b/a The Medical Center, Beaver, Heritage Valley Health System, Inc., Beaver Internal Medicine Association, Tri-State Medical Group, Inc., Brighton Radiology Associates, P.C., Maurice Prendergast, M.D., And Richard E. Brennan, M.D.
Petition of Maurice Prendergast, M.D., Beaver Internal Medicine Association and Tri-State Medical Group, Inc.
No. 295 WAL 2008.
Supreme Court of Pennsylvania.
October 30, 2008.


*907 ORDER

PER CURIAM.
AND NOW, this 30th day of October 2008, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner is:
(1) Under the law as enunciated by the Supreme Court in Mamalis v. Atlas Van Lines, Inc., 522 Pa. 214, 560 A.2d 1380 (1989), does a plaintiffs release of all claims against a principal also release an agent for whose conduct the principal would have been vicariously liable, regardless of any purported reservation in the release of a right to pursue a claim against the agent?